Per Curiam. Respondent was admitted to practice by this Court in 1994 and maintains a law office in Latham, Albany County.
By decision of this Court dated June 14, 2001, respondent was suspended for two years, which suspension was stayed upon condition that his escrow accounts are properly maintained and he provides semiannual reports by a certified public accountant (284 AD2d 719 [2001]).
As permitted by the decision, respondent now applies to terminate the suspension period. His application establishes that he has complied with the conditions of the stayed suspension and that he took and passed the Multistate Professional Responsibility Examination during the suspension period. Petitioner does not oppose the application.
We grant respondent’s motion and terminate the period of suspension, effective immediately (see e.g. Matter of Sullivan, 307 AD2d 642 [2003]).
Mercure, J.P., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of the stayed suspension imposed by this Court’s decision dated June 14, 2001, is terminated, effective immediately.